FOLEY, J.,
dissenting.
In modifying the decree to require the husband to pay more than the $400 per month awarded by the trial court, it seems to me that the majority fails to take into account that the wife was awarded assets worth $150,000 as her part of the property division. This represents potential income to her which the trial court undoubtedly took into consideration in making the support award which it did.
I am satisfied that the decision of the learned trial judge, who saw and heard the witnesses, was fair and should be affirmed. I therefore dissent.